t

Case 4:18-CV-00244-WT|\/|-CLR Document 20-4 Filed 04/12/19 Page 1 of 13

EXHIBIT C

Case 4:18-cV-00244-WT|\/|-CLR Document 20-4 Filed 04/12/19 Page 2 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE S()UTHERN DISTRICT ()F GEORGIA
SAVANNAH DIVISION

ASHLEY F. CUMMINGS,

Plaintiff, : Civil Action File No.
4:18-cv-00244-WTM-JEG
v.

BIGNAULT & CARTER, LLC; W.
PASCHAL BIGNAULT; and LORI A.
CARTER,

Defendants.

 

DECLARATION OF MARCUS G. KEEGAN

My name is Marcus G. Keegan and I am a Partner With the Keegan LaW Firm,
LLC. Pursuant to 28 U.S.C. § 1746, I give this declaration based upon my personal
knowledge

1. Licensure and Experience

l am an attorney licensed to practice law in the State of Georgia. l Was
admitted to practice in Georgia in 2002 following my graduation from Emory Law
School. l have nearly seventeen (l7) years of continuous full-time experience as a
trial lawyer. I specialize in employment laW, including matters brought under civil
rights statues and constitutional claims. In addition to practicing in State and

Superior Courts, I am admitted to practice, and have regularly practiced, in the State

_1_

Case 4:18-cV-00244-WT|\/|-CLR Document 20-4 Filed 04/12/19 Page 3 of 13

appellate courts, the United States District Court for the Southern District of
Georgia, the United States District Court for the Middle District of Georgia, the
United States District Court for the Northern District of Georgia, and the Eleventh
Circuit Court of Appeals.

2. Litigation Experience

When 1 first graduated from Emory LaW School I Went to Work as trial
attorney for the U.S. Equal Employment Opportunity Commission (“EEOC”),
Atlanta District Cffice. While With the EEOC, 1 litigated employment cases
throughout Georgia’s federal Courts.

Previously, I Was first certified as a mediator in 1999 in the State of Arizona.
In 2012, 1 obtained my second mediation certification in Georgia. Some of my
honors include being rated “AV” Preeminent by Martindale-Hubbell as Well as being
selected by Super Lawyers as a Rising Star in 2011-2012; a Super Lawyer from
2016-2019; and, as a Top 100 Lawyer in 2018 and 2019. 1 am a member of the
National Black Lawyers, Top 100 and have an AVVO rating of 10.0, superb.
Additionally, I am a mentor With the State Bar of Georgia and a frequent speaker at
the various Labor & Employment seminars throughout Georgia.

The majority of my practice involves cases brought under federal employment
and civil rights statutes, including Title VII, Section 1981, Section 1983, the Family

and Medical Leave Act and the Fair Labor Standards Act. Because of the nature of

_2_

Case 4:18-cV-00244-WT|\/|-CLR Document 20-4 Filed 04/12/19 Page 4 of 13

my practice, 1 have experience in submitting fee petitions in employment and civil

rights cases.

3. Hourlv Rates in Savannah and Atlanta

Both in my own practice, and from my experience in litigating cases in the
state and federal courts of Georgia, 1 am familiar with the fees generally charged by
attorneys in the Savannah area in litigation matters My standard hourly rate for
clients in employment and civil rights litigation is currently $420.00 per hour in the
Metro Atlanta area. This is a rate 1 bill in prosecuting and defending FLSA cases,
as well as to other clients who regularly pay on an hourly basis for litigation matters.
1 also have performed work on an hourly basis for clients in the Savannah area on
FLSA matters at rates ranging from $300-$360 per hour in the past four years.

ln assessing Mr. Pankey’s hourly rate, 1 rely upon my knowledge of hourly
rates charged by employment litigators in the Savannah and Atlanta areas, as well
as my experience conducting mediations in Georgia. 1 am familiar with the hourly
rates charged by attorneys in Savannah. Mr. Pankey’s $450.00 hourly rate for a 27
year practicing attorney with his excellent credentials is well within the range of fees
customarily charged in Savannah.

T he Daz'ly Report regularly publishes the hourly rates charged by attorneys in

the Atlanta legal market. 1n my experience, The Daz`ly Report is a common and

_3_

Case 4:18-cV-00244-WT|\/|-CLR Document 20-4 Filed 04/12/19 Page 5 of 13

reliable source of information of this type for attorneys and law firms in Atlanta.
Attached to this Declaration are rates published by The Daz'ly Report for multiple
years. Attachment A is a summary of local hourly rates for employment attomeys,
printed on March 25, 2013. That publication indicates that attorney Matthew W.
Clarke, a partner with the law firm of Smith, Gambrell & Russell, who graduated
from law school the same year as Mr. Pankey (1992), charged the hourly rate of
$465.00 per hour in 2010. Daniel R. Beale, a partner with McKenna Long &
Aldridge, who was also admitted to practice in 1992, charged $450.00 per hour in
2011. Id. Henry M. Perlowski, who was admitted to practice in 1993, charged
$440.00 per hour in 2011. Id., p. 3. Mr. Clarke, Mr. Beale, and Mr. Perlowski all
practice in employment litigation1

Attorneys with less experience charge higher hourly rates. For example,
Stanley A. Seymour, an associate at Kilpatrick,» Townsend & Stockton, who
graduated from law school in 2001, charged $415.00 per hour in 2011; while Brett
E. Coburn, a partner at Alston & Bird who graduated from law school and was

admitted to practice in 2003, billed $470.00 per hour in 2012. Id.Z

 

1 Practice areas and education can be found at the attorneys’ biographies from their respective firm websites
(www.agg.corn/Henry~Perlowski/;Www.mckennalong.corn/professionals-403 .html; and
www.sgrlaw.com/attorneys/profiles/mclarke/.)

2 Graduation dates or Bar admission dates can be obtained from relevant law firm websites, or the Georgia Bar
Association Website (Www.gabar.org).

_4_

Case 4:18-cV-00244-WT|\/|-CLR Document 20-4 Filed 04/12/19 Page 6 of 13

7 According to T he Daz`ly Report’s summary of hourly rates in Atlanta reported
the trend regarding attorneys’ fees in the Atlanta market, the average billing rate in
2010 for partners in Atlanta was $482.00 per hour. See Attachment B, p. 2 (“Sticker
Prices: Atlanta Lawyers’ Hourly Rates,” Daily Report (March 25, 2013).

4. Counsel’s Claimed Hourlv Rate

1 am very familiar with the reputation, litigation skills and legal ability of
Larry A. Pankey, having observed many employment cases in which he was
plaintiff s counsel. We have very similar practices, work at similar firms and litigate
against many of the same employers 1 believe Mr. Pankey’s billing rate in this case,
$450.00, is well within the range for lawyers of comparable skill and experience in
the Savannah legal market.

Based on the information set forth above in Paragraph 3, as well as my
personal knowledge about hourly rates charged and awarded in employment and
civil rights cases, Mr. Pankey’s claimed hourly rate is reasonable in the Savannah
market.

5. The Itemized Statement of Time

1 reviewed the PACER Docket Report in this case, as well as the most
significant papers filed in the case. 1 also reviewed Mr. Pankey’s “lnvoice for Legal

Services” which includes his time and activity summary.

Case 4:18-cV-00244-WT|\/|-CLR Document 20-4 Filed 04/12/19 Page 7 of 13

Based on the foregoing, because the case settled for the gross amount of
$45,000.00, it is my opinion that Mr. Plaintiff’s request for 22.2 hours at $450.00 an
hour for a total $9,990.00 attorney’s fee, and $652.01 in costs and expenses, for a
total award of $10,642.01 is customary, reasonable and not excessive The amounts
claimed by Mr. Pankey are reasonable and fair by any measure The “lnvoice for
Legal Services” in the amount of 310,642.01 reflecting his time entries is similarly
reasonable and does not appear to be excessive

It is my opinion that the type of legal work performed, the time spent on
discrete events during the case, and the result obtained justify a full fee award based
on a rate at the high end of the market range for Mr. Pankey, particularly given his
reputation, skill and experience in employment discrimination litigation

6. Other Considerations

Attorneys pursuing employment cases on contingent fees take enormous risk.
The fairly exacting standards applied to pleading and proof in employment cases,
including those under the FLSA, deter many practitioners from representing
employees on a contingent basis. Unfortunately, most employees cannot afford to
pursue cases by retaining attorneys on an hourly basis and finding a qualified
attorney willing to pursue a case on a contingent basis is not easy. Significantly, in
this case, Mr. Pankey pursued a local Savannah firm and in my experience, it is hard

to find an attorney to take on another law firm for FLSA cases.

_6_

Case 4:18-cV-00244-WT|\/|-CLR Document 20-4 Filed 04/12/19 Page 8 of 13

This case demonstrates why taking on a case without any upfront guarantee
of compensation is not attractive to many lawyers Nonetheless, the time entries in
this case demonstrate that Mr. Pankey was judicious in his expenditure of time and
expense in pursuing the case Even though the Plaintiff was not paying on an hourly
basis, Mr. Pankey was efficient in his use of time lt has been my experience that
FLSA claims are also difficult to litigate because attorney’s fees are often in excess
of the amount of wages and liquidated damages in dispute

Attorneys acting as private attorneys general, willing to take on unpopular
causes based on a statutory fee award, are critical to the success of our civil rights
laws Rewarding risky work that is reasonable as to the expenditure of time and the
rates charged is essential to the operation of a judicial system that serves all litigants,

regardless of their social status and financial means
7 . Compensation

1 have not sought any compensation for my review of this file or for the
preparation of my Declaration.

1 declare under penalty of perjury under the laws of the United States of
America that the foregoing is true and correct.

Dated this 12th day of April 2019.

/s/ Marcus G. Keegan
Marcus G. Keegan

Case 4:18-cV-00244-WT|\/|-CLR Document 20-4 Filed 04/12/19 Page 9 of 13

ATTACHMENT A

 

Case 4:18-cV-00244-WT|\/|-CLR Document 20-4 Filed 04/12/19 Page 10 of 13

 

  

 

 

 

 

  

3/25/13 Dai|y Report
Cele£mm§ awz ' 7 §` ~'§ § » 1 ‘
l FRF\UD lN\~'E"` ..»TIGATIOH ¢ DIVOHCE
10 yed'l * EUSINES$ Ll'l`|GATlOH ‘ VALUAT{ONIECONOMIC DAl'¢‘lAGES
74 t 1 EOVEFilil\’lElvl`l'/l‘~lci‘l PFiQFlT * TRL`)UBLED BUS]NES$ SEFW|CES
"’§ ”“3“'“{ pacisz ms 535 saga - w\ .'w mGFoRENsics com
vf”'f/`)/\ mr§:;~//
Ga._l T) ¢£__.U__(§) ©\RE: § |§This websae
aaa an ./S\.LM amana
r

 

j
NEWS | SFEC|ALREFORTS l COURTOPlNlONS | COURTCALENDARS l BENCH GUlDE § PUBL|C NOTICES l CONTACTI BOOKS § EVENTS l CLASS|HEDS

10 Search The Going Rate Database
§Au cement

 

 

§All Names

 

l
l
§Flrms

Practice Are_as
WLAWCOM

 

   
  

Sign Out 1 My Account

 

 

 

§Citles §_Sfaf€$ §COUnfn`€S » Bringing billing into the digital age
§ Law Schoo §§ Year Graduated .§ Years Practlclnc z §§ Lega§ pr§°§ng p§°s °rgan§ze peer group

 

» Hourly rates in a time of moderation

Min Rate - Max Rate- -§All Year - -§Order By- - » About our methodology

 

» Partners in Atlanta § Georgia

)> Associates in Atlanta | Georgla

» Litigators

)) Lawyers who charge more than $900

 

me § me § am § C‘§v §§§§§ § §§§1§§§§§§;§§§§§:§§§§i§§§§l§ §§i§

Beale, Daniel R. Panner McKenna Long and Aldridge Atlanta 450 440

Berger, Gordon M. Shareholder Wagner Johnston and Rosentha| Atlanta 335

Boyd, Matthew A OfCounsel King and Spaldlng Atlanta 530

Bmwn, Daniel B. Managing Shareholder The Hea|th Law Panners Atlanta 425 425 415

Buffenstein, Daryl Partner Pau|, Hastings, Janofsky and Walker Atlanta 535

Byrnside, lan Associate McKenna Long and Aldridge Atlanta 315 285

Clark, Brenna M. Assoclate Mazursky Constantine Atlanta 235

Clarke, Matthew W. Partner Smith, Gambrel| and Russell Atlanta 465 455 385

Coburn‘ Br€lf Assoclate Alston and Bird Atlanta 470 470

Constantine, Randa|l A Partner MazurskyConstantine Atlanta 525

DeHaven, Dara Shareholder Ogletree, Deakins, Nash, Smoak and Atlanta 350
Stewart

Draper, Clare Parlner Alston and Blrd Atlanta 610 550

Fogany, Kimberly Associate Alston and Bird Atlanta 235

Gerakltls, Rlchard Partner Troutman Sanders Atlanta 450

Gordon, Jelfrey Assoclate Ogletree, Deaklns, Nash, Smoal< and Atlanta 210
Stewarf

Hawkins, Charles A Parmer Troutman Sanders Atlanta 440

Ho|mes, Mari|ee Assoclate A|ston and Blrd Atlanta 405

Holmes, Marllee Associate A|ston and Bird Atlanta 405

lnnnger, Glenn T. Partner Mazursky Constantine Atlanta 525

Johnston, Mlchael W. Parmer King and Spalding Atlanta 730 530

Kaufman, Michae| D. Partner Troutman Sanders Atlanta 545 495 450

Keating,A/:|am C. Associate Ford and Harrison Atlanta 245

King. Tefi FOf€had Panner Mazurs ky Constantine Atlanta 358

Klein, Kristina N. Associale Troutman Sanders Atlanta 335

data.dai|yreportonline.com/Going Rate.asp

1/2

Case 4:18-CV-00244-WT|\/|-CLR Document 20-4 Filed 04/12/19 Page 11 of 13

3/25/13 Dain Report
Koelker, Kelly Counsel Paul, Hastings, Janofsky and Wa|ker Atlanta 395

 

 

ALM BOOKS
REG|O &
NAL NEWSL
Connec E-§TERS
ticut Best-
Law Selling
Tribune Books
Daily Publicatio
Busines n E-A|erts
8 ~ L
Review ' aw
(FL) Journal
News|ette
De|awa rs
re Law
LawCata|
Week§y . og Store
Daily .
2 1 - 25 of49 results Report , 5.(2:uwmal
GA) '
the LAW.COM network § Press
The Online
Lega|
LAW.COM §‘“e"§ge RESEAR
Newswire ncer CH EVENTS 81
(PA) CONFERENCES
. ALM
Specsal Reports New Lega, ALM Events
|nternationa| News ~l§:lSey lntelligen Le al_rech®
Lists. Surveys & Rankings Jm§'lvma| 99 g
Legal Blogs New Court Virtual Lega|Tech®
Site Map YO,-k Repo§§ers Virtual Events
LaW MA 3000 Webinars & Online
ALM NAT§ONA§~ Jouma§ Ve§d§C§ Events insight
The American Lawyer GC Searc§§
Th A L w t. New ALM |nformation
D a m aw l iga con York Experts
ally REPR|NTS
The Leg
Corporate Counsel Record al Repn'nts
Law Techno|ogy News er (CA§ D§C'f§
The National Law Journal Texas mar ONL§NE CLE
Lawyer Y CLE Center
Sm
art
[_mg CAREER
ath Lawjobs
lynd
An!nleqra\cdkle

 

data.dai|yreportonline.com/GoingRate.asp

2/2

Case 4:18-CV-00244-WT|\/|-CLR Document 20-4 Filed 04/12/19 Page 12 of 13

3/25/13

 

eele$'zatii\§ amc
10 yea'c - ausmessz
A)cn£ve‘zsa'zi{

.;57 j'/A\T§T\`F

\'°-/-~l‘

C:E: 755 §§ §~/®RT "'JT /ié~\`\-V.M ~'.\' k».'z}»=_

 
   

* FRAUD |HVES`HGAT!CH

UT!L`:ATION
* GDVERNMENT/NON PROF|T

PHGNE: 770 565 3093 ¢ WV»IW.!AGFORENSlCS,COM

Dain Report

Sign Out | My Account

¢ DNORCE

" TROUBLED BUS|NESS

 

* L'ALUAT§ON/ECONOMIC- DAMAGES
SERVIC E‘$

 

 

§ §This websne

 

r

10 Search The Going Rate Database

 

 

 

 

 

 

 

 

 

§Au content §
§Au Names §
§ Firms
§ Practlce Areas
§ Tt|es

 

§Cities - §States l §Countries -.*"

§Law Schoo a § Year Graduated §§ Years Practicinc

§Min Rate - Max Rate - -§Al| Year -s Order By -

 

 

 

» Bringing billing into the digital age

» Legal pricing pros organize peer group
» Hour|y rates in a time of moderation

» About our methodology

 

§ 2012 § 2011 § 2010 §

NEWS § SPEC!AL REPORTS § COURT OP{N|ONS § COURTCALENDARS § BENCHGUIDE § PUBL§C NOT¥CES §CDNTACT§ BOOKS § EVENTS § CLASSIF¥EDS

)) Par'tners in Atlanta |Georgia

» A§ociates in Atianta §Georgia

» Litigators

)) Lawyers who charge more than $900

2009 § 2008 § 2007 2006 §

 

Name § Tile Firm § city § Rates § Rates§ Rates Rates z Rates § Rates Rates §
Koenig, Karen Counse! Paul, Hastings, Janofs kyand Walker’ Atlanta 500 …W
Korhonen, Jana L. Associate Troutman Sanders Atlanta 325 300 275
Leonard, Erika L. Partner Paul, Hastings, Janofskyand Walker Atlanta 685
Mario, Scott B. Counsel King and Spalding Atlanta 465
Marks, LindsayS. Associate Troutman Sanders Atlanta 350
Marlowe, Deborah Partner Paul, Hastings, Janofsky and Walker Atlanta 550
Marshal|, Edward A Associa!e Arnal! Go|den Gregory Atlanta 300
Manin, Matthew B|ake Associate Ford and Harrison Atlanta 275 240
Miner, Kevin Msoclate Pau|, Has(ings, Janofskyand Walker Atlanta 375
Newman, Mark J. Panner Troutman Sanders A!|anta 460 405
Patton, Glenn Par\ner Nston and Bird Atlanta 495 425
Payne, Erin L. Associate Smith, Gambre|| and Russe|l Atlanta 300 300 250 230
Per|owski, HenryM. Parmer Amall Go|den Gregory Atlanta 440 425
Putnal, J. David Partner MazurskyConstantine Atlanta 470
Rambow, Rebecca Associate Paul, Hastings, Janofskyand Waiker Atlanta 230
Riordan, Robe!t P. Panner A!ston and Bird Atlanta 560
Russotto, Sarina M. Associate Amall Go|den Gregory A!lanta 345 325
Ryan, Andria Lure Partner Fisher and Phil|ips A!!anta 400 390
Seymour, StanleyA Associate Ki|patrick Townsend and S!ockton Atlanta 415
Shelfer, Jennifer L. Associate Arnall Golden Gregory Atlanta 260 245
Sherman, Ky|e Partner Paul, Hastings, Janofskyand Wafker Nlanfa 485
Walls, Tobin R. Partner MazurskyConstantine A!Ianta 395
Weidenbaum, Samantha Pssociate Paul, Hastlngs, Janofskyand Wa|ker Atlanta 395
Whilehead, Steven J. Attomey Taylor Engl|sh Duma Atlanta 300

1 § 26 -49 0f49 results

 

Case 4:18-CV-00244-WT|\/|-CLR Document 20-4 Filed 04/12/19 Page 13 of 13

      
  
 
   

3/25/13 Daily Report
data.dailyreportonline.com/GoingRate.asp?tempLawyerName=A||+Names&GRFinn=A|l&GRArea=Employment&GRTitle=AIl&GRCity=Atlanta&GR|Vlin=9999&
1/2
Tribune '
Dai|y
Busines ‘ ' '*
5 :
Review
the LAW.COM network
LAW.COM EVENTS &
‘ (GA)
Ne‘”$“'"e The §coNFERENCES
Specla| Repons Lega§ ALM Events
!nternationa| News '
_ _ mte"|ge Lega|Tech®
L¢sts, Surveys & Ranklngs n;;r
Legal B|ogs ( ) :ESEARC Virtual LegalTech®
New .
S§§e Map Jersey § LM Lega§ Vlrtua| Events
Law |nte||igence Webinars & On|ine
ALM NAT|oNAL J<wmal Evems might
The Amencan Lawyer \r\/lev§/( Information
The Am Law Litigation L:\§V
Dai|y Jouma§ \/e§d§ct REPR|NTS
Corporate Counsel GC New Seaf<>h Reprints
Law Techno|ogy News Y<>rk ALM
The Nationa| Law Journal The Experts ONUNE CLE
Recorde Lega| CLE Cem@*”
r (CA) Dictionary
Texas Smart CAREER
Lawyer Litigator Lawjobs

 

 

data.dai|yreporton|ine.com/GoingRate.asp?tempLawyerName=A|l+Names&GRFirm=Al|&GRArea=Employment&GRTit|e=A|I&GRCity=Atlanta&GRI\/|in=9999&

'I@'A§

An ln!eq(\!led Mo\'$i

2/2

